Citation Nr: 0102198	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  98-13 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stress fracture of the left second metatarsal.

2.  Entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from November 22, 
1974, to December 18, 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1998 RO decision which denied service 
connection for residuals of a stress fracture of the left 
second metatarsal, and from an April 1998 RO decision which 
denied non-service-connected pension.  

The veteran requested a Board hearing at the RO (i.e., Travel 
Board hearing); such a hearing was scheduled for May 1999, 
but he failed to appear. 


REMAND

Concerning the veteran's claim for service connection for 
residuals of a stress fracture of the left second metatarsal, 
the Board notes that the RO denied the claim based on the 
rationale that the claim was not well grounded.  However, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
notice to a claimant and the duty to assist.  This change in 
law is applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

With regard to the veteran's claim for non-service-connected 
pension, the RO denied the claim for the reason that the 
veteran did not meet the military service requirements for 
such benefit.  Generally 90 days or more of wartime active 
service is required for pension eligibility.  The veteran 
served during a period of war (i.e, the Vietnam era), but he 
had less than 30 days of service.  However, a veteran may 
still meet the service requirements for pension, regardless 
of length of service, if it is determined that he was 
discharged for a disability adjudged service-connected, or at 
the time of discharge had such a service-connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  
Thus, the veteran's claim for non-service-connected pension 
will be held in abeyance until another determination is made 
as to the claim for service connection for residuals of a 
stress fracture of the left second metatarsal.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ensure that all 
necessary notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed with 
respect to the veteran's claims.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any subsequent regulations and VA and 
court instructions on the subject.  

2.  Thereafter, the RO should review the 
veteran's claims for service connection 
for residuals of a stress fracture of the 
left second metatarsal, and for non-
service-connected pension.  If the claims 
remain denied, the veteran and his 


representative should be provided with a 
supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.




		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



